   Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.1 Page 1 of 7




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF MICHIGAN

ROGER PRIEBE,

       Plaintiff,                                Case No. 20-cv-
-vs-
                                                 Hon.
CBRE, INC.,
a Delaware Corporation,

       Defendant.

Jennifer L. McManus (P65976)
FAGAN MCMANUS, P.C.
Attorneys for Plaintiff
25892 Woodward Avenue
Royal Oak, MI 48067-0910
(248) 542-6300
jmcmnaus@faganlawpc.com

                      COMPLAINT AND JURY DEMAND

                There is no other pending or resolved civil action
                  arising out of the transaction or occurrence
                            alleged in the Complaint.

       NOW COMES Plaintiff, ROGER PRIEBE, by and through his

attorneys, FAGAN MCMANUS, P.C. and for his cause of action against the

Defendant, states as follows:

                      JURISDICTIONAL ALLEGATIONS

       1.     Plaintiff, ROGER PRIEBE (hereinafter “Priebe” or “Plaintiff”), is

an individual residing in the City of Stevensville, County of Berrien, State of

Michigan.
   Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.2 Page 2 of 7




      2.    Defendant, CBRE, INC., (hereinafter “CBRE” or “Defendant”) is

a Delaware Corporation, and at all times pertinent hereto conducted

businesses throughout the state of Michigan.

      3.    This Court has jurisdiction pursuant to the Age Discrimination in

Employment Act, as amended, 29 U.S.C. §621-634, 28 U.S.C. § 1331

(federal question), 28 U.S.C. § 1332 (diversity) and 28 U.S.C. §1367

(supplemental).

      4.    The amount in controversy is in excess of $75,000.00,

exclusive of interest, costs, and attorney fees.

                         GENERAL ALLEGATIONS

      5.    Plaintiff’s date of birth is August 14, 1942.

      6.    Plaintiff began working as a maintenance technician for Jones

Lang LaSalle Americas, Inc. (“JLL”) in 1999.

      7.    During his employment with JLL, JLL provided technician

employees to Whirlpool to perform work for Whirlpool.

      8.    Plaintiff was among the maintenance technician employees that

JLL provided to Whirlpool to perform work for Whirlpool.

      9.    In April 2019, Plaintiff’s maintenance technician department

was comprised of himself and seven other JLL employees. The other JLL

employees were between the ages of approximately 20 to 60 years old.



                                       2
  Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.3 Page 3 of 7




     10.   In or about April 2019, CBRE took over JLL’s contract to

provide maintenance technician employees to Whirlpool.

     11.   In or about April 2019, CBRE hired all seven of Plaintiff’s former

maintenance technician colleagues.

     12.   Plaintiff applied for and/or expressed interested to CBRE to be

hired as a maintenance technician employee.

     13.   On or about April 12, 2019, Plaintiff learned that he had not

been selected to work as a maintenance technician employee for CBRE.

     14.   Plaintiff also learned that CBRE had hired all seven of his

significantly younger former co-workers.

     15.   On February 3, 2020, Plaintiff filed a Charge of Age

Discrimination with the Equal Employment Opportunity Commission.

     16.   More than sixty days have passed since the filing of Plaintiff’s

Charge of Age Discrimination.

                          COUNT I
  VIOLATION OF THE AGE DISCRIMINATION IN EMPLOYMENT ACT

     17.   Plaintiff incorporates the above paragraphs as if specifically

repeated herein.

     18.   At all times pertinent hereto, Plaintiff was qualified for protection

against age discrimination under the Age Discrimination in Employment Act

of 1967, as amended (hereinafter “ADEA”).

                                      3
   Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.4 Page 4 of 7




      19.   Pursuant to the ADEA, specifically 29 U.S.C. §623(a) it shall be

unlawful for an employer:

            1)    to fail or refuse to hire or to discharge any individual or
                  otherwise discriminate against an individual with respect
                  to his compensation, terms, conditions, or privileges of
                  employment, because of such an individuals age;

      20.   Defendant is an employer within the meaning of the ADEA.

      21.   Defendant discriminated against Plaintiff because of his age

and violated the ADEA in the following particulars:

            a.    Failing to hire Plaintiff even though it hired all of Plaintiff’s
                  significantly younger colleagues;

            b.    Other acts of discrimination to be determined through
                  discovery.

      22.   As a direct and proximate result of Defendant’s discriminatory

conduct toward Plaintiff in violation of the ADEA, Plaintiff has suffered and

in the future will suffer damages including, but not limited to:

            a.    Loss of wages and other forms of compensation, both in
                  the past and in the future;

            b.    Loss of the value of benefits, both in the past and in the
                  future;

            c.    Loss of promotional opportunities;

            d.    Loss of earning capacity;

            e.    Other damages to be determined.

      23.   The above-referenced discriminatory conduct by Defendant

                                        4
   Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.5 Page 5 of 7




toward Plaintiff was willful and, as a result, Plaintiff is entitled to liquidated

damages pursuant to 29 U.S.C. §626(b).

      24.    Plaintiff is also seeking equitable relief, including back-pay,

front-pay, or other equitable relief the Court deems appropriate.

      WHEREFORE, Plaintiff prays that this Honorable Court enter

Judgment against Defendant, in whatever amount the Court or Jury

determines to be fair, just, and adequate compensation for the injuries and

damages sustained, past and future, together with interest, costs, an award

of attorney fees, and an award of liquidated damages.            Plaintiff is also

seeking equitable relief, including back-pay, front-pay, or other equitable

relief the Court deems appropriate.

                              COUNT II
            VIOLATION OF ELLIOTT-LARSEN CIVIL RIGHTS ACT

      25.    Plaintiff incorporates the above paragraphs as if specifically

repeated herein.

      26.    Defendant is an employer as defined pursuant to §201(a) of the

Elliott-Larsen Civil Rights Act (hereinafter “ELCRA”).

      27.    Pursuant to §202 of the ELCRA, an employer shall not:

             a.    fail or refuse to hire or recruit, discharge, or otherwise
                   discriminate against an individual with respect to
                   employment, compensation, or a term, condition or
                   privilege of employment, because of … age.



                                        5
   Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.6 Page 6 of 7




      28.     Defendant discriminated against Plaintiff because of his age

and violated the ELCRA in the following particulars, including, but not

limited to:

              a.   Failing to hire Plaintiff even though it hired all of Plaintiff’s
                   significantly younger colleagues;

              b.   Other acts of discrimination to be determined through
                   discovery.

      29.     As a direct and proximate result of Defendant’s discriminatory

conduct toward Plaintiff, Plaintiff has suffered and in the future will suffer

damages including, but not limited to:

              a.   Loss of wages and other forms of compensation, both in
                   the past and in the future;

              b.   Loss of the value of benefits, both in the past and in the
                   future;

              c.   Loss of promotional opportunities;

              d.   Loss of earning capacity;

              e.   Extreme embarrassment, humiliation, mental anguish,
                   disappointment, outrage and indignity;

              f.   Exemplary damages;

              g.   Other damages to be determined.

      30.     Plaintiff also seeks equitable relief including back-pay, front-

pay, or other equitable relief the Court deems appropriate.

      WHEREFORE, Plaintiff prays that this Honorable Court enter

                                         6
  Case 1:20-cv-00307-RJJ-PJG ECF No. 1 filed 04/08/20 PageID.7 Page 7 of 7




Judgment against Defendant, in whatever amount the Court or Jury

determines to be fair, just, and adequate compensation for the injuries and

damages sustained, past and future, together with interest, costs, and an

award of attorney fees. Plaintiff is also seeking equitable relief, including

back-pay, front-pay, or other equitable relief the Court deems appropriate.

                                         FAGAN MCMANUS, P.C.

                                         By: /s/ Jennifer L. McManus
                                            Jennifer L. McManus (P65976)
                                            Attorney for Plaintiff
                                            25892 Woodward Avenue
                                            Royal Oak, MI 48067-0910
                                            (248) 542-6300
Dated: April 8, 2020                        jmcmanus@faganlawpc.com

                PLAINTIFF'S DEMAND FOR JURY TRIAL

     NOW COMES the above-named Plaintiff, by and through his

attorneys, FAGAN MCMANUS, P.C., and hereby demands trial by jury on the

above matter.

                                         FAGAN MCMANUS, P.C.

                                         By: /s/ Jennifer L. McManus
                                            Jennifer L. McManus (P65976)
                                            Attorney for Plaintiff
                                            25892 Woodward Avenue
                                            Royal Oak, MI 48067-0910
                                            (248) 542-6300
Dated: April 8, 2020                        jmcmanus@faganlawpc.com




                                     7
